OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Examination of the sufficiency of the record on this appeal reveals the inadequate nature of the proof offered at trial by plaintiff, who had the burden of proof. Assessing the divergent findings of fact made by the Supreme Court and the Appellate Division, this court adopts the findings made by the latter. (See Matter of Town Bd. of Town of Clarkstown v Sterngass, *86540 NY2d 888, 889; Cohen and Karger, Powers of the New York Court of Appeals, § 112.)